IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-51095
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JESSE JOE GARZA,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. SA-99-CR-294-FB
                         --------------------
                           October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jesse Joe Garza appeals his conviction for being a felon in

possession of a firearm.    For the first time on appeal, Garza

argues that the district court lacked subject-matter jurisdiction

since 18 U.S.C. § 922(g) does not apply to the facts of his case.

According to Garza, his possession of shotgun shells did not

affect interstate commerce.

         The “in or affecting commerce” element of § 922(g)(1)

requires only a minimal nexus between the shotgun shells and

interstate commerce.    United States v. Gresham, 118 F.3d 258, 265

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-51095
                                -2-

(5th Cir. 1997).   This element is satisfied because the

ammunition possessed by Garza previously traveled in interstate

commerce.   United States v. Rawls, 85 F.3d 240, 242 (5th Cir.

1996).   Recent decisions by the Supreme Court do not alter this

court’s jurisprudence regarding § 922(g)’s minimal interstate-

nexus requirement.   The judgment of the district court is

AFFIRMED.

     AFFIRMED.